It was stipulated in this case as follows:
"The defendants in error filed a demurrer to the petition of the plaintiffs in error, and upon said demurrer coming on for hearing, the parties having agreed in open court that the sole and only question of law to be determined by the court was whether or not the district court could partition the land of a full-blood Indian inherited by a seven-eighths-blood minor."
This stipulation eliminates from the case everything, as stated, except the sole question of law, "Whether or not the district court of this state could partition the land of a full-blood Indian inherited by a seven-eighths-blood minor." This court has recently answered that question in the affirmative in the case of Seth Salmon et al. v. Miley Johnson,78 Okla. 182, in an opinion by Mr. Justice Rainey, decided at the present term (April 6, 1920).
The question of law decided in said cause is controlling in the instant case, being the identical question herein involved.
Under the rule of law announced in cause No. 9717, and the authorities there cited, it is ordered that the judgment of the trial court be affirmed.
All the Justices concur. *Page 251